Citation Nr: 0428187	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-03 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for osteopenia of the right elbow.

2.  Entitlement to a disability rating greater than 10 
percent for an injury to muscle group XIV, residuals of gun 
shot wound, involving the right hip and right lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel





INTRODUCTION

The veteran had active service from January 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's right elbow condition is currently 
manifested by objective complaints of pain and subjective X-
ray evidence of the presence of shrapnel remnants; there is 
no evidence of osteopenia of the right elbow.

3.  The veteran's right wrist condition is currently 
manifested by subjective complaints of pain and objective 
findings of mild osteopenia, tenderness and some limitation 
of motion.

4.  The veteran's injury to muscle group XI, residuals of gun 
shot wound, involving the right lower leg, is currently 
manifested by complaints of and treatment for pain.

5.  The veteran's injury to muscle group XIV, residuals of 
gun shot wound, involving the right hip, is currently 
manifested by complaints of and treatment for pain, without 
evidence of impairment of function, including limitation of 
motion, difficulty walking, retained shrapnel, or evidence of 
disuse.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for a right elbow condition have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.119, Diagnostic Code 5305-5306 (2004).

2.  The criteria for a separate disability rating disability 
of 10 percent for a right wrist condition have been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5013-5026 
(2004).

3.  The criteria for disability rating in excess of 10 
percent for a right lower leg/hip condition have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5311-5314 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
In an April 2002 letter, the RO explained the requirements 
for establishing an increased rating for a service-connected 
disability, and explained that it would obtain VA records, as 
well as records from private physicians, other agencies, or 
employment records, if the appellant provided sufficient 
information to request them.  In addition, the January 2003 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Therefore, the Board finds that the RO has provided 
the appellant with all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, the RO issued its VCAA notice in 
April 2002, prior to the July 2002 rating decision at issue 
here, such that there is no conflict with Pelegrini.
 
Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) must also conform 
with 38 C.F.R. § 3.159(b).  Pelegrini, slip op. at 11.
 
In this case, although the April 2002 VCAA letter did not 
specifically advise the veteran to provide all pertinent 
evidence, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The letter specifically identified 
certain evidence that the RO would secure.  The RO also asked 
the veteran to identify any other private, VA or military 
medical treatment, as well as any other information or 
evidence he wanted the RO to secure.  In addition, the letter 
asked the veteran to provide any other additional evidence.  
The RO has properly pursued obtaining all evidence described 
by the veteran.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, the Board finds no indication of defective 
notice that is prejudicial to the veteran, such that 
proceeding to evaluate the appeal, if defect can be found, is 
harmless error.

With respect to the duty to assist, the claims folder 
contains VA medical records, VA examinations, private medical 
records and service medical records.  38 U.S.C.A. § 5103A.  
The veteran has not identified or authorized the release of 
any other additional evidence that may substantiate his 
claim.  The RO's actions have complied with VA's duty to 
assist the veteran with the development of his claim.  
Therefore, the Board finds that the duty to assist has been 
met.  Id.

Analysis

The veteran contends that his service-connected right elbow 
and right hip/leg disabilities are more disabling than 
currently evaluated.  Disability evaluations are determined 
by the application of a schedule of ratings, which are based 
on the average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  A request 
for an increased rating is to be reviewed in light of the 
entire relevant medical history.  See generally 38 C.F.R. § 
4.1 (2004); Payton v. Derwinski, 1 Vet. App. 282, 287 (1991). 
  
When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  

1.	Right Elbow

In this case, the RO initially evaluated the veteran's right 
elbow condition as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5013-5206 (2004), osteoporosis, 
with joint manifestations.  Diseases rated under DC 5013 are 
rated on the basis of limitation of motion of the body part 
affected as degenerative arthritis, DC 5003. Id. 

Under DC 5003 (arthritis, degenerative-hypertrophic or 
osteoarthritis), ratings thereunder are done on the basis of 
limitation of motion under the appropriate DC for the 
specific joint or joints involved.  The diagnostic codes 
pertaining to the elbow are contained in 38 C.F.R. § 4.71a, 
DCs 5206 and 5207.  Under DC 5206 a 10 percent evaluation is 
warranted where there is a limitation of elbow flexion to 45 
degrees.  Under DC 5207 a 10 percent evaluation is warranted 
where there is a limitation of elbow extension to 10 degrees.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Evidence relevant to the current level of severity of the 
veteran's right elbow disability includes an April 2002 VA 
examination.  The veteran reported wearing an elbow brace 
each day for 6 hours.  On physical examination, the examiner 
reported full range of motion from 0 degrees to 140 degrees 
without pain or difficulty.  The veteran was able to supinate 
and pronate both forearms without a problem.  Also, there was 
no tenderness, edema, erythema or effusion.  On X-ray 
examination the examiner reported evidence of old trauma in 
the region of the elbow and found remnants of shrapnel, 
particularly in the area of the right forearm and proximal 
forearm.  There was no evidence of osteopenia of the right 
elbow.  Also of record are VA outpatient treatment notes 
dated from July 1989 through November 2002.  These records 
reflect ongoing complaints of, and treatment for, right elbow 
pain.

As there is no evidence of osteopenia in the right elbow, the 
elbow was improperly rated under DC 5013.  However, due to 
the presence of remnants of shrapnel in the veteran's right 
elbow and proximal forearm, he may be entitled to a separate 
disability rating under 38 C.F.R. § 4.73, DCs 5305-5306 
(2004) for injuries to Muscle Groups V-VI.  Functions of 
these muscles include flexion and extension of the elbow.  
Under this DC, a noncompensable rating is assigned for a 
slight disability.  For a moderate disability, a 10 percent 
rating is warranted.  Moderately severe disability is rated 
20 percent.  A maximum 30 percent rating is awarded when 
there is severe disability.

Under 38 C.F.R. § 4.56(d), slight muscle disability is found 
where there has been a simple wound of the muscle without 
debridement or infection.  Clinical examination would 
disclose the absence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic fragments 
retained in muscle tissue would be present.  Moderate muscle 
disability is found where there has been a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There must be 
indications of some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
Moderately severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side must 
demonstrate positive evidence of impairment.  With severe 
muscle disability, there is evidence of wide damage to muscle 
groups in the missile track.  There must be indications on 
palpation of loss of deep fascia or muscle substance, or 
soft, flabby muscles in the wound area.  There must be severe 
impairment of function, that is, strength, endurance and 
coordination, of the involved muscle group.  In addition, X- 
ray evidence of minute multiple scattered foreign bodies, or 
visible evidence of atrophy, may indicate a severe muscle 
disability.  38 C.F.R. § 4.56 (2004).

On review of the evidence pertaining to this claim, the Board 
finds that the veteran is entitled to a 10 percent rating 
rating under 38 C.F.R. § 4.73, DCs 5305-5306 (2004) for 
injuries to Muscle Groups V-VI .  In this regard the Board 
notes that the veteran's wound was treated and that he 
received a medical discharge based on his injuries.  The 
Board also observes that there is no evidence of current 
functional impairment due to residuals of the original 
injury.  The April 2002 VA examination showed that the range 
of motion of the veteran's right elbow was full and painless, 
and no strength or sensory deficit was noted on examination.

While the Board has considered other potentially applicable 
diagnostic codes for this disability, it is noted that there 
is no evidence of limitation of motion of the right elbow.  
Accordingly, the Board concludes that a rating in excess of 
10 percent is not warranted for this disability.

	2.  Right Wrist

While the examiner from the April 2002 VA examination did not 
find osteopenia in the right elbow, she did find X-ray 
evidence of mild osteopenia of the right wrist.  Thus, the 
veteran may be entitled to an evaluation under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5013-5206 (2004), osteoporpsis, 
with joint manifestations.  As was stated earlier, diseases 
rated under DC 5013 are rated on the basis of limitation of 
motion of the body part affected as degenerative arthritis, 
DC 5003. Id. 

Under DC 5003 (arthritis, degenerative-hypertrophic or 
osteoarthritis), ratings thereunder are done on the basis of 
limitation of motion under the appropriate DC for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  The diagnostic codes pertaining to the wrist are 
contained in 38 C.F.R. § 4.71a, DCs 5215.  Under the criteria 
for limitation of motion of the wrist, a 10 percent 
disability evaluation is assigned for either the major or 
minor hand with dorsiflexion less than 15 degrees or palmar 
flexion limited in line with the forearm. 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2004). Normal dorsiflexion of the wrist 
is from 0 to 70 degrees, and normal palmar flexion is from 0 
to 80 degrees. 38 C.F.R. § 4.71, Plate I (2004).  The April 
2002 VA examination found pain and tenderness with range of 
movement and a mildly decreased limitation of motion from 
dorsiflexion to 50 degrees and palmar flexion to 50 degrees.  

Although the limitation of motion shown on examination is not 
sufficient to warrant a compensable rating under DC 5215 for 
limitation of motion of the wrist, there is at least some 
objectively demonstrated limitation of motion which, when 
considered together with the veteran's complaints of pain on 
some activities, would appear to fall within the criteria set 
forth in Code 5003 (by analogy) for a 10 percent rating.  
Thus, the Board believes that such a 10 percent rating under 
Codes 5003 - 5015 is warranted.

	3.  Right Hip/Lower Leg

In March 2003, the veteran's representative submitted a VA 
Form 646 in which he argued that the veteran was entitled to 
two separate disability ratings for his right hip/right lower 
leg service-connected injury, a 10 percent evaluation for the 
right hip and a 10 percent evaluation for the right lower 
leg.  For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions.  
See 38 C.F.R. § 4.55(b).  For muscle group injuries in 
different anatomical regions which do not act upon ankylosed 
joints, each muscle group injury shall be separately rated 
and the ratings combined only under the provisions of 38 
C.F.R. § 4.25.  See 38 C.F.R. § 4.55(f).  For compensable 
muscle groups which are in the same anatomical region but do 
not act on the same joint, the evaluation of the most 
severely injured muscle group will be increased one level and 
used as the combined evaluation for the affected muscle 
groups.  See 38 C.F.R. § 4.55(e).  

The veteran is currently rated at 10 percent for residuals of 
a shell fragment wounds affecting muscle group XIV.  Muscle 
Group XIV is comprised of the anterior thigh group, with the 
function affecting range of motion of the hip and knee.  38 
C.F.R. § 4.73, DC 5314.  However, the veteran's injury 
extends down to his right lower leg, Muscle Group XI, thus 
more than one muscle group is affected.  

While the April 2002 VA examination failed to show any 
objective findings of a disability in the veteran's right 
lower leg, service medical records show that the veteran 
received a shell fragment wound to his right lower leg in 
February 1945.  In a VA examination dated in July 1946 the 
examiner noted the presence of remnants of shrapnel in the 
veteran's right lower leg.  There is no indication that these 
remnants were ever removed from the veteran's right lower 
leg.  Muscle disabilities to the lower leg are rated under 
38 C.F.R. § 4.73, DC 5311 (2004).  Under this DC, a 
noncompensable rating is assigned for a slight disability.  
For a moderate disability, a 10 percent rating is warranted.  
Moderately severe disability is rated 20 percent.  A maximum 
30 percent rating is awarded when there is severe disability.  
As was stated earlier, a slight muscle disability must not 
show metallic fragments retained in muscle tissue.  Due to 
the presence of remnants of shrapnel in the veteran's right 
lower leg, he is entitled to a disability rating under 
38 C.F.R. § 4.73, DCs 5311 (2004) for injuries to Muscle 
Group XI.  The veteran is not entitled to a rating higher 
than 10 percent as the April 2002 VA examination showed no 
evidence of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  

With respect to the right hip, this disability has been rated 
along with the right leg and has been assigned 10 percent for 
residuals of a shell fragment wounds affecting muscle group 
XIV.  Muscle Group XIV is comprised of the anterior thigh 
group, with the function affecting range of motion of the hip 
and knee.  38 C.F.R. § 4.73, DC 5314.  An April 2002 VA 
examination shows full range of motion of the right hip and a 
well healed scar on the right upper thigh.  There was no 
deficit of musculature and no evidence of muscular wasting or 
loss.  It was also noted that the veteran walked without 
difficulty.  On X-ray examination the examiner noted that 
joint spaces of the right hip were well preserved and found 
no evidence of degenerative changes nor any evidence of 
remaining shrapnel.  Without evidence of retained shrapnel, 
objectively shown hip disability with respect to walking and 
other functions of the hip, or evidence of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side, the criteria for a 
separate 10 percent evaluation is not met.

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, weakened motion, excess motion, incoordination, 
fatigability, and pain on motion of the veteran's claimed 
disabilities  in determining that the preponderance of the 
evidence is against a separate disability rating under the 
provisions of DeLuca.


ORDER

An increased rating for osteopenia of the right elbow is 
denied; however, a separate disability rating of 10 percent 
is awarded for osteopenia of the right wrist.

A disability rating in excess of 10 percent for a right 
hip/leg disorder is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



